Name: Commission Regulation (EEC) No 182/87 of 20 January 1987 concerning AF new invitation to tender for the supply of rice to Angola as food aid
 Type: Regulation
 Subject Matter: plant product;  cooperation policy
 Date Published: nan

 23 . 1 . 87 No L 21 /43Official Journal of the European Communities COMMISSION REGULATION (EEC) No 182/87 of 20 January 1987 concerning af new invitation to tender for the supply of rice to Angola as food aid rice (*), as last amended by Regulation (EEC) No 3826/85 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), and in particular Article 12 thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (2), as last amended by Regulation (EEC) No 1449/86 (3), and in particular Article 25 thereof, Whereas, by its Decision of 18 February 1986 on the supply of food aid to Angola the Commission allocated to the latter country 3 000 tonnes of cereals to be supplied cif ; whereas no action has been taken on the invitation to tender issued by Regulation (EEC) No 4000/86 (4) ; whereas a new invitation to tender should therefore be issued ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and HAS ADOPTED THIS REGULATION : Article 1 The intervention agency specified in the Annex hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the said Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 January 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370 30 . 12 . 1986, p. 1 . (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . (3) OJ No L 133, 21 . 5 . 1986, p. 1 . (4) OJ No L 370, 30 . 12. 1986, p. 73 . 0 OJ No L 192, 26 . 7 . 1980 p. 11 . ¥) OJ No L 371 , 31 . 12. 1985, p. 1 . No L 21 /44 Official Journal of the European Communities 23 . 1 . 87 ANNEX 1 . Programme : 1986 2. Recipient : EDIMBA UEE  Ministerio do ComÃ ©rcio Interno 3 . Place or country of destination : Angola 4. Product to be mobilized : wholly milled round grain rice (non-parboiled) 5 . Total quantity : 1 035 tonnes (3 000 tonnes of cereals) 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Ente Nazionale Risi, piazza Pio XI, 1 , I-Milano (Telex 334 032) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods :  rice of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 1 5 %  broken rice : 5 % maximum  chalky grains : 5 % maximum  grains striated with red : 3 % maximum  spotted grains : 1,5 % maximum  stained grains : 1 % maximum  yellow grains : 0,050 % maximum  amber grains : 0,20 % maximum 10. Packaging :  in bags :  quality of the bags : new jute sacks, minimum weight 600 grams  net weight of the bags : 50 kg  marking on the bags in letters at least 5 cm high : 'ARROZ / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA A ANGOLA' 1 1 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Luanda 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 2 February 1987 16 . Shipment period : 1 to 31 March 1987 17. Security : 15 ECU per tonne Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 2 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 3 . At the request of the beneficiary the successful tenderer may deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. 4. The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in Angola, Hotel Presidente, Largo 4 de Fevereiro, C.P. 5791 , Luanda, Angola, (Tel .: 70 005/70 336/70 490 ; Telex : 3120 HOTANG AN LUANDA).